TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00216-CV


    Texas Health and Human Services Commission and Dr. Courtney Phillips, in her
 Official Capacity as Executive Commissioner of Health and Human Services, Appellants

                                              v.

              Unidos Healthcare, LLC; Corazon Health Care Services, LLC;
                Cleveland Health Care, LLC, dba Vital Connections; and
                Millennium Comfort Home Health Care LLC, Appellees


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-19-000277, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed an agreed motion to dismiss this appeal as moot. We grant

the agreed motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed on Joint Motion

Filed: July 18, 2019